Title: To George Washington from Sergeant John Cambridge, 20 February 1780
From: Cambridge, John
To: Washington, George


          
            Sheweth.
            Head-Quarters Morris Town Feby 20th 1780
          
          The petition of John Cambridge Serjt Colo: Henry Sherburne’s Regiment, in your Execellency’s Army as my Colo: is Absent and on Furlow at present and before he want away, I want unto him, and he told me, he Could not do it, without your Excellency Approbation. Which Causeth me at present to Apply to your Execellency for a Discharge. I have hired one Of the Soldiers that belonge to the Same Regt which hast been in the service ever Since this war Commenced, which he Can be Recommended for his good behaver, and is an able boded Soldier; his Time of Service that he was inlisted for it up the 4th of march, and Mine the Tenth of Sept. I Should have not have Troubled your Excellency, but Necessaty make me do it, as in duty bund to my Family. my wife is Secly and is not able to help her Self. Trusting that your Excellency will Accept of him, and Discharge me, Which I Shall be in duty bund to pray for your Excellency prosperity in this world, and your Eternal Felicity in the world to Come,
          
            John Cambridge Serjt
          
        